IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Knowlton,                         :
                            Petitioner   :
                                         :
            v.                           :   No. 618 C.D. 2021
                                         :   Submitted: November 5, 2021
Flemingtown Instrument Co. Inc.          :
(Workers’ Compensation Appeal            :
Board),                                  :
                       Respondent        :


BEFORE: HONORABLE P. KEVIN BROBSON, President Judge
        HONORABLE MARY HANNAH LEAVITT, Judge
        HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY PRESIDENT JUDGE BROBSON                           FILED: December 29, 2021


      Thomas Knowlton (Claimant) petitions for review of an order of the Workers’
Compensation Appeal Board (Board), dated May 5, 2021. The Board affirmed the
decision of a Workers’ Compensation Judge (WCJ), which, inter alia, granted
Claimant’s claim petition for a closed period. For the reasons set forth below, we
affirm the Board’s order.
      Claimant worked for Flemingtown Instrument Co. Inc. (Employer) as a
steamfitter. On May 1, 2017, Claimant suffered an injury in the course and scope of
his employment when he bent over to retrieve a saw from a gang box and felt pain
in the left side of his lower back. Claimant filed a claim petition on June 8, 2017,
alleging that he sustained injuries to his lower back, a herniated disc, and
radiculopathy while working for Employer on May 1, 2017. Claimant sought
payment of benefits from May 4, 2017, onward. The claim petition was assigned to
a WCJ, and Employer filed an answer in opposition to the claim petition.1
       In support of his claim petition, Claimant testified before the WCJ at a hearing
held on June 29, 2017. Claimant testified that his job duties for Employer included
cutting, bending, and threading pipe; putting screw pipe together; running tubing;
welding; setting up tripods; and using tools such as electric band saws, hammer
drills, and regular hand tools. (Certified Record (C.R.), Item No. 19, at 5.) Claimant
further testified that, on the day the alleged injury occurred, he “bent over to pick a
porta band up out of a gang box and [he] felt pain in [his] lower back.” (Id.) When
asked how much the “gang box that [he was] lifting” weighed, Claimant clarified
that he “wasn’t lifting the gang box. [He] was reaching in[to] it to get a saw out of
it.” (Id. at 6.) Claimant further testified to, inter alia, the pain and other symptoms
he experienced following the work-related injury, his age of 33 years and lack of
symptoms prior to May 1, 2017, and the treatment he received for the work-related
injury. (Id. at 5-17.)
       Claimant also presented the deposition testimony of Steven J. Valentino,
D.O., who is a board-certified orthopedic surgeon and fellowship-trained spine
surgeon. (Reproduced Record (R.R.) at 5a-6a.) Dr. Valentino testified that Claimant
first came into his care on June 20, 2017, at which time, he discussed Claimant’s
complaints, performed a physical examination of Claimant, and reviewed a magnetic

       1
         Claimant subsequently filed a penalty petition, averring that, inter alia, Employer failed
to issue a timely notice of compensation payable, notice of temporary compensation payable,
notice of compensation denial, or agreement for compensation in violation of Section 406.1 of the
Workers’ Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, added by the Act
of February 8, 1972, P.L. 25, 77 P.S. § 717.1. The WCJ denied and dismissed the penalty petition,
which is not at issue in this appeal.

                                                2
resonance image (MRI) of Claimant’s lumbar spine that was taken on May 22, 2017.
(Id. at 7a-10a, 12a.) At the time of the appointment, Claimant was complaining of
back pain that was localized to his lumbar/sacral region and radiated into the back
of his left leg to the outside of his foot, along with numbness and weakness. (Id.
at 7a.) Dr. Valentino stated that the description of Claimant’s symptoms was
consistent with an “S1 radiculopathy or disc problem at L5-S1.” (Id. at 8a.)
Dr. Valentino testified that Claimant told him that his symptoms were worse with
standing and extension, and they lessened with rest and recumbency.              (Id.)
Dr. Valentino also stated that Claimant related the symptoms to the work injury that
occurred on May 1, 2017, “when, while employed as a steamfitter, he lifted a tool
from a gang box and felt pain in the low back.” (Id.) Dr. Valentino further explained
that, while Claimant continued to work following the May 1, 2017 work-related
injury, he experienced increased pain over the following days. (Id.) Claimant
“denied any prior history of symptoms or injury to the lumbar spine.” (Id. at 8a-9a.)
      Dr. Valentino explained that his physical examination revealed that
Claimant’s “range of motion of the back was significantly limited in all planes,” that
“[e]xtension combined with side bending reproduced back pain,” and that Claimant
had “significant spasm” and “facet irritation emanating from the lumbar spine.”
(R.R. at 9a.) Dr. Valentino also stated that a “[s]traight leg raising test reproduced
left leg pain at 40 degrees.” (Id.) Further, Claimant “had an absent left S1 reflex,
consistent with a symptomatic left L5-S1 disc herniation[, and] four-out-of-five
weakness lateral ankle pronators with decreased sensation left S1 greater than L5
dermatome.” (Id. at 9a-10a.) Dr. Valentino also explained that a review of
Claimant’s MRI “confirmed that he had a left paracentral disc herniation at L5-S1,”
which Dr. Valentino characterized as “compatible with his symptoms and his


                                          3
mechanism of injury,” as well as “some early age-related degenerative changes.”
(Id. at 9a, 12a.) Dr. Valentino explained that, given the objective MRI findings and
that Claimant had never had any back problems before, it was “clear that [Claimant’s
condition] is causally related to the work injury by direct cause.” (Id. at 12a.) In so
doing, Dr. Valentino noted that it was not typical to see a degenerative herniation in
a 33-year-old. (Id. at 13a.) Dr. Valentino also testified that, after reviewing the
MRI, performing his physical examination, and discussing Claimant’s complaints,
his initial impression was that Claimant “had residuals of his work-related injury, to
include lumbar strain, lumbar disc herniation with radiculopathy, and facet
syndrome.” (Id. at 10a.) Dr. Valentino explained that, following Claimant’s initial
appointment, he found that Claimant “continued to suffer residuals of his work
injury and was not able to return to work.” (Id. at 14a.)
       Dr. Valentino explained that he saw Claimant again on July 25, 2017, at which
point Claimant reported the same complaints and wanted to move on with more
aggressive intervention, but that Claimant’s treatment thus far had been limited
because his workers’ compensation claim had not yet been accepted.                         (R.R.
at 14a-15a, 19a.)       Dr. Valentino stated that, to date, Claimant had received
chiropractic care and acupuncture. (Id. at 14a-15a.) Noting that he had also
reviewed additional treatment records following his initial appointment with
Claimant, including records from Dennis Ivill, M.D.,2 as recent as August 28, 2017,
Dr. Valentino testified that “so far, [Claimant] has not demonstrated any significant
gains in improvement” and was not able to return to work. (Id. at 11a, 15a-16a.)
Dr. Valentino stated that his current diagnosis for Claimant would be “[l]umbar disc


       2
       It appears that Dr. Ivill provided acupuncture to Claimant, (R.R. at 58a), and at one point
recommended “trigger point injections” for Claimant. (Id. at 16a.)

                                                4
herniation left at L5-S1, with radiculopathy, as well as facet syndrome, in addition
to residuals of a lumbar strain.” (Id. at 16a.) When asked whether Claimant’s
“mechanism of injury, picking up a large or a heavy object, [is] consistent with the
injury that [Claimant] is presenting with,” Dr. Valentino responded affirmatively,
further opining that Claimant’s “symptoms relating to treatment and disability are
related to the work injury which occurred” on May 1, 2017.                (Id. at 17a.)
Dr. Valentino also confirmed that all of his conclusions were offered within a
reasonable degree of medical certainty. (Id. at 17a-18a.)
      On cross-examination, Dr. Valentino explained that he reviewed both the MRI
films and MRI report. (R.R. at 20a-21a.) With respect to the degenerative changes
revealed on the MRI, Dr. Valentino stated that Claimant had “some facet arthropathy
and a little bit of arthritis in the facet, and [Dr. Valentino thought Claimant]
aggravated that facet syndrome in work.” (Id. at 21a.) Dr. Valentino did not,
however, believe that “[t]he disc herniation at [L]5-[S]1 [was] degenerative.
[Rather, Dr. Valentino] would deem [the disc herniation as] acute and related to the
work injury.” (Id.) Dr. Valentino confirmed that the facet findings were more
right-sided, stated that Claimant had complained of bilateral low back pain that was
not localized to one area, and explained that “[t]he sciatic complaints or
radiculopathy is very specific to the left leg.” (Id. at 21a-22a.) Dr. Valentino also
confirmed that, in his reports, Dr. Ivill indicated that Claimant’s sensation was found
to be intact, his strength was normal, and his distal pulses were intact bilaterally in
his lower extremities. (Id. at 23a-24a.) Dr. Valentino further admitted that Dr. Ivill’s
findings were basically identical across all the times that Dr. Ivill treated Claimant
through August 28, 2017. (Id. at 24a.) Dr. Valentino explained, however, that he
did not find it “odd” that there was no change in Claimant’s symptoms during that


                                           5
time. (Id.) Dr. Valentino also admitted that no medical professional, including
himself, had noted any atrophy and that the only diagnoses he was relating to
Claimant’s reported work injury were to the low back and lower extremities.
(Id. at 24a-25a.) Dr. Valentino affirmed that Claimant never reported any neck pain
to him. (Id. at 25a.)
       In opposition to Claimant’s claim petition, Employer presented the deposition
testimony of David T. Yucha, M.D., who is board certified in orthopedic surgery.3
(R.R. at 57a.) Dr. Yucha conducted an independent medical examination (IME) of
Claimant on October 5, 2017, which included reviewing Claimant’s medical records,
taking a history from Claimant, and performing a physical examination.
(Id. at 57a-59a.) Dr. Yucha explained that Claimant reported that, on May 1, 2017,
he “was working as a steamfitter and was lifting a tool out of a gang box and felt a,
quote, pinch, unquote in his lower back.” (Id. at 58a.) Claimant also reported pain
going down his left leg, some pain in his neck, and “low back pain with transient
numbness in the left leg” at certain points in time. (Id. at 58a-59a.) Dr. Yucha
explained that Claimant worked following the injury, but he reported that he could
not get out of bed a few days later and has not been able to work in any capacity
since that time. (Id. at 58a.)
       Dr. Yucha indicated that the MRI of Claimant’s lumbar spine “showed a mild
degeneration of the L5-S1 disc with a small central herniation encroaching on the
left S1 nerve root with mild central canal stenosis.” (R.R. at 58a.) Dr. Yucha further
indicated that, at the time of his IME, Claimant was receiving physical therapy a


       3
          Employer also presented the testimony of Andrew Conley, a general foreman of
the pipefitters and instrumentation technicians for Employer, and Leon Crawford, III, an
instrument technician for Employer and shop steward for the Steamfitters union. (C.R., Item
No. 20, at 4, 15.)

                                            6
couple of days a week. (Id.) Dr. Yucha explained that the notes from those physical
therapy sessions, particularly on August 14, 2017, revealed that Claimant’s “strength
was good”—i.e., “[h]e had five[-]out[-]of[-]five strength, which is normal strength,
in both lower extremities”—and he had “normal sensation in his bilateral lower
extremities.” (Id.)
        With respect to his physical examination of Claimant, Dr. Yucha noted that
Claimant had a “mildly compensated gait,” as well as what Dr. Yucha described as
a “magnified symptom” in the form of an “exquisite” and “unexpected” amount of
pain “out of proportion to the amount of pressure applied” upon very slight palpation
of his lumbar spine. (R.R. at 59a.) Dr. Yucha further explained that testing on
Claimant’s lower back resulted in pain with “no organic etiology” and that, when he
“did the manual muscle testing[, Claimant] had four[-]out[-]of[-]five strength or a
little bit of limited strength in the lower extremity musculature,” which was in
contrast to the normal strength findings in the August 2017 physical therapy notes.
(Id.)   Dr. Yucha explained that continued testing of Claimant’s lumbar spine
revealed that Claimant’s sensory nerves were intact bilaterally and that Claimant
experienced “excruciating discomfort” in “flexion, extension, side-to-side bending,
and side-to-side twisting” in range of motion testing. (Id.) Dr. Yucha stated that he
performed straight-leg testing to “examine for disc pathology that[ is] encroaching
on a nerve root, and [Claimant’s] examination was negative.”         (Id.) Further,
Claimant’s “reflexes were negative, and his quad girth or quad strength was equal
and symmetric bilaterally. . . . [Claimant] had no . . . long tract signs or nervous
system signs with testing for the Babinski maneuver and looking for clonus with
physical examination of the lower extremity.” (Id.) Based upon the results of his
IME, Dr. Yucha opined within a reasonable degree of medical certainty that


                                         7
Claimant had suffered a “strain and sprain to the neck and the lumbar spine” on
May 1, 2017, while working for Employer, and that Claimant “has completely
recovered and is fit for return to work full-time, full duty without any subsequent
care related to the injuries reported” on May 1, 2017. (Id.) Dr. Yucha reiterated
that, in his opinion, Claimant requires no further treatment and is fit for return to
work in his pre-injury position full-time, full duty. (Id. at 60a.)
      On cross-examination, Dr. Yucha confirmed that the only medical records he
had to review at the time of his IME were those listed in his notes, and that the last
record that he reviewed pertaining to Claimant’s condition was dated
August 28, 2017. (R.R. at 60a-61a.) Dr. Yucha admitted that it was fair to say that
he had “no idea” what Claimant’s condition was at the time of the deposition and
that he only saw Claimant on one occasion. (Id. at 61a.) Dr. Yucha also stated that
Claimant had not mentioned any prior back injuries and that Claimant’s medical
records did not contain “notations of positive Waddell’s signs or any symptom
magnification.” (Id.) Dr. Yucha explained that he did not believe there was any
“organic etiology or imaging studies to reflect that [Claimant] should have ongoing
symptoms.” (Id.) Dr. Yucha further admitted that, while he had the MRI report, he
did not see the MRI films, explaining that “we typically rely on radiologists’ expert
opinions . . . to help formulate our diagnosis and management plan.” (Id.) Dr. Yucha
confirmed that the MRI report indicated “that at the L5-S1 level there[ is] a small
central disc herniation which is impinging upon the thecal sac and left S1 nerve
root,” and that Claimant’s “subjective complaints are left-sided relative to the leg.”
(Id. at 61a-62a.)
      Dr. Yucha explained that he has seen disc herniation in 33-year-old
individuals and admitted that it was possible that some type of trauma could have


                                           8
caused the disc herniation. (R.R. at 62a.) When asked if it was also possible that
some type of trauma could have aggravated or exacerbated an asymptomatic
condition such as a disc herniation to where it was symptomatic, Dr. Yucha
responded affirmatively but added that “there are many people walking around with
asymptomatic disc herniations especially in the absence of any finding on physical
examination such as a straight-leg raise, weakness, or decrease in sensation that
would support that disc being symptomatic.” (Id.) Dr. Yucha also stated that
weakness “could be” evidence of a nerve irritation, with the same being the case for
“the straight-leg test and decrease in sensation.” (Id.)
      By decision and order circulated on May 11, 2018, the WCJ granted
Claimant’s claim petition for a closed period. In so doing, the WCJ credited
Claimant’s testimony “with respect to the occurrence of the alleged work injury on
the basis of . . . Claimant’s demeanor during his testimony before the [WCJ]” and
found that Claimant’s testimony established that “Claimant bent over for the
retrieval of a saw from a gang box and felt pain in the left side of his lower back on
. . . May 1, 2017.” (WCJ’s Decision, May 11, 2018, at 3-4.) The WCJ also made
the following relevant findings with respect to the testimony of Dr. Valentino and
Dr. Yucha:
      3.      ....
              Drs. Valentino and Yucha are credible to extents. Dr. Valentino
      is credible about . . . Claimant’s experience of a lumbar strain and
      lumbar disc herniation with radiculopathy as [a] result[] of the work
      injury on the bases of his familiarity with . . . Claimant’s condition as
      . . . Claimant’s treating orthopedic surgeon, of his evaluations of . . .
      Claimant at a more proximal time to . . . Claimant’s work injury than
      Dr. Yucha’s evaluation of . . . Claimant, of the findings on Claimant’s
      [MRI] test on a date near . . . Claimant’s work injury, of the clinical
      findings during Dr. Valentino’s examination of . . . Claimant and in
      support of . . . Claimant’s radiculopathy, and of . . . Claimant’s
      complaints in support of Dr. Valentino’s diagnoses of lumbar strain,
                                          9
herniation, and radiculopathy. Dr. Valentino is more credible than
Dr. Yucha with respect to . . . Claimant’s herniation as a result of the
work injury because the objective findings on the MRI of . . . Claimant
substantiate Dr. Valentino’s diagnosis of a herniation and because
Dr. Yucha’s testimony didn’t refute Dr. Valentino’s testimony about
the occurrence of the disc herniation from the alleged work injury and
didn’t establish any reason, inclusive of the alleged work injury and/or
other condition or degeneration, for the existence of the disc herniation.
....
       Dr. Yucha is credible with respect to Dr. Yucha’s diagnosis of
lumbar sprain as a result of . . . Claimant’s work injury because
Dr. Yucha, as a board[-]certified orthopedic surgeon has an expertise
for the diagnosis of alleged orthopedic injuries as those of . . . Claimant.
Dr. Yucha is more credible and persuasive than Dr. Valentino about . . .
Claimant’s recovery from the work injury by October 5, 2017[,]
because Dr. Valentino didn’t evaluate . . . Claimant’s condition on or
about the time of Dr. Yucha’s evaluation, because statements in the
reviewed medical records by Dr. Yucha established a plethora of
normal findings by other medical practitioners near the time of
Dr. Valentino’s last evaluation of . . . Claimant and in support of a
recovery, and because the results of Dr. Yucha’s evaluation of . . .
Claimant supported Dr. Yucha’s opinions.
....
15. . . . Although Dr. Valentino testified that . . . Claimant lifted a
tool from a gang box and felt pain in the low back on May 1, 2017[,]
and that . . . Claimant’s lifting activity with a large or heavy object was
consistent with . . . Claimant’s injury, Dr. Valentino’s testimony about
the occurrence of the alleged work injury contrasted with . . . Claimant’s
testimony about the occurrence of the alleged work injury and . . .
Claimant bent over and reached into a box for the retrieval of a saw, as
opposed to his performance of any actual lifting activity, and felt pain,
in accordance with . . . Claimant’s testimony.
16. Regarding diagnostic test results, Dr. Valentino’s testimony
established that a[n] MRI of . . . Claimant’s lumbar spine on
May 22, 2017[,] showed a paracentral disc herniation at the levels of
L5-S1, specifically completely compatible findings with . . . Claimant’s
symptoms and mechanism of . . . Claimant’s alleged work injury in
Dr. Valentino’s opinion, and some early age-related degenerative
changes.
....

                                    10
       24. Dr. Yucha’s testimony established that the report of the MRI is
       indicative of a small central disc herniation with an impingement upon
       the thecal sac and the left sided nerve root at the level of S1. Although
       Dr. Yucha testified as aforesaid, Dr. Yucha’s testimony didn’t refute
       Dr. Valentino’s testimony about the occurrence of the disc herniation
       from the alleged work injury and didn’t establish any reason, inclusive
       of the alleged work injury and/or other condition or degeneration, for
       the existence of the disc herniation.[4]
(Id. at 3-4, 6, 8.) Based on her findings of fact and credibility determinations, the
WCJ concluded that Claimant met his burden of establishing his entitlement to
workers’ compensation benefits for the May 1, 2017 work-related injury, and that
Employer was thus liable to Claimant for the payment of benefits and related
expenses for the period beginning May 4, 2017, through the date of Claimant’s full
recovery on October 5, 2017. (Id. at 9.)
       Both Claimant and Employer appealed the WCJ’s decision to the Board.
Relevant to the appeal presently before this Court, Claimant challenged the WCJ’s
decision on the grounds that it was neither supported by substantial evidence nor
well-reasoned.      Claimant essentially contended that, while the WCJ credited
Dr. Valentino over Dr. Yucha in diagnosing Claimant with a lumbar strain and disc
herniation with radiculopathy as a result of the May 1, 2017 work-related injury,
which injury was disabling as of May 4, 2017, the WCJ credited Dr. Yucha over
Dr. Valentino in finding that Claimant had fully recovered from the May 1, 2017
work-related injury as of October 5, 2017, even though Dr. Yucha did not include a
disc herniation and radiculopathy within those diagnoses and did not testify that



       4
           The WCJ did not find Dr. Valentino credible with respect to his diagnoses of facet
syndrome or aggravation thereof as a result of the May 1, 2017 work-related incident, and the WCJ
found Dr. Valentino more credible in repudiation of Dr. Yucha’s diagnoses as they related to any
neck sprain or strain. (WCJ’s Decision, May 11, 2018, at 3-4, 7-8.) These determinations are not
at issue in this appeal.

                                               11
Claimant had recovered from those diagnoses. Claimant, thus, contended that the
termination of his benefits as of October 5, 2017, was improper.
      On May 24, 2019, the Board issued a decision remanding the matter to the
WCJ for further proceedings on Claimant’s claim petition, agreeing that the WCJ
had made findings that appeared to be internally inconsistent. (Board’s Decision,
May 24, 2019, at 5.)        The Board observed that, while the WCJ credited
Dr. Valentino’s opinion that Claimant sustained a work-related lumbar disc
herniation with radiculopathy, the WCJ also credited Dr. Yucha’s opinion that
Claimant had fully recovered from the May 1, 2017 work-related injury. (Id. at 6.)
The Board, however, noted that Dr. Yucha opined only that Claimant sustained a
cervical and lumbar strain and sprain.        (Id.)   Concluding that these findings
conflicted, and given that the WCJ had credited both experts, the Board reasoned
that clarification of the WCJ’s decision was necessary. (Id.) The Board also noted
that Dr. Yucha admitted that Claimant had a disc herniation, but he did not relate the
herniation to the work injury, nor did he opine that Claimant had fully recovered
from that disc herniation. (Id.) The Board observed that the WCJ, however,
determined that the disc herniation was related to Claimant’s work injury. (Id.) The
Board, therefore, concluded that there did not appear to be evidence to support the
WCJ’s determination that Claimant was fully recovered from the entirety of his
work-related injury. (Id.) Concluding that it was unable to render effective appellate
review under the circumstances, the Board remanded the matter to the WCJ “to
provide clarification on her findings, including findings as to the exact description
of Claimant’s work injuries, and whether Claimant had fully recovered from all of
the accepted injuries.” (Id.)




                                         12
      On remand, by decision and order circulated on February 19, 2020, the WCJ
clarified her findings of fact, in relevant part, as follows:
      14. . . . Claimant is credible with respect to the occurrence of the
      alleged work injury on the basis of . . . Claimant’s demeanor during his
      testimony before the [WCJ]. . . .
      15. Drs. Valentino and Yucha are credible to extents. Dr. Valentino
      is credible about . . . Claimant’s experience of a lumbar strain as a result
      of the work injury on the bases of his familiarity with . . . Claimant’s
      condition as . . . Claimant’s treating orthopedic surgeon, of the clinical
      findings during Dr. Valentino’s examination of . . . Claimant, and of
      . . . Claimant’s complaints in support of Dr. Valentino’s diagnosis of
      lumbar strain. Dr. Valentino isn’t credible with respect to . . .
      Claimant’s herniation and radiculopathy as [a] result[] of the work
      injury because Dr. Valentino testified that . . . Claimant’s lifting activity
      with a large or heavy object was consistent with . . . Claimant’s injury,
      because . . . Claimant testified that . . . Claimant bent over for the
      retrieval of a tool and felt pain in his lower back as the mechanism of
      the alleged work injury, and because Dr. Valentino didn’t have an
      accurate history of the mechanism of the alleged work injury when he
      attributed . . . Claimant’s diagnosed conditions to . . . Claimant’s lifting
      activities.
      ....
      18. Dr. Valentino’s testimony about the occurrence of the alleged
      work injury contrasted with . . . Claimant’s testimony about the
      occurrence of the alleged work injury and . . . Claimant bent over and
      reached into a box for the retrieval of a saw, as opposed to his
      performance of any actual lifting activity, and felt pain, in accordance
      with . . . Claimant’s testimony.
      19. Dr. Yucha is credible with respect to Dr. Yucha’s diagnosis of
      lumbar sprain as a result of . . . Claimant’s work injury because
      Dr. Yucha, as a board[-]certified orthopedic surgeon has an expertise
      for the diagnosis of alleged orthopedic injuries as those of . . . Claimant
      and because Dr. Valentino substantiated that diagnosis.
      20. Dr. Yucha is credible and persuasive about . . . Claimant’s
      recovery from the work injury by October 5, 2017[,] because
      Dr. Yucha’s clinical findings during his evaluation of . . . Claimant
      substantiated that and statements in the reviewed medical records by
      Dr. Yucha were indicative of a plethora of normal findings by other


                                           13
       medical practitioners near the time of Dr. Valentino’s last evaluation of
       . . . Claimant and in support of a recovery.
       21. Dr. Valentino is credible about . . . Claimant’s disability from the
       work injury on June 20, 2017[,] and August 28, 2017[,] because no
       evidence refuted that. Dr. Yucha is credible about . . . Claimant’s
       fitness for his full[-]time, full[-]duty, and pre-injury job on
       October 5, 2017[,] because Dr. Yucha’s clinical findings and the
       plethora of normal findings by other medical practitioners near the time
       of Dr. Valentino’s last evaluation of . . . Claimant supported that.
(WCJ’s Decision, February 19, 2020, at 8-10.)
       Based on her findings of fact and credibility determinations, the WCJ again
concluded that Claimant met his burden of establishing his entitlement to workers’
compensation benefits for the May 1, 2017 work-related injury, and that Employer
was thus liable to Claimant for the payment of benefits and related expenses for the
period beginning June 20, 2017,5 through October 5, 2017. Claimant again appealed
to the Board, arguing, inter alia, that the WCJ’s decision on remand was not
supported by substantial evidence, well-reasoned, or in accordance with the Board’s
remand order, and that the WCJ improperly reweighed the evidence in a manner that
essentially refuted the WCJ’s prior decision.
       On May 5, 2021, the Board affirmed the WCJ’s remand decision and order.
The Board first explained that, on remand, the WCJ specifically credited both
Dr. Valentino’s and Dr. Yucha’s opinions that Claimant sustained a work-related
lumbar strain. (Board’s Decision, May 5, 2021, at 6.) Further, the Board noted that
the WCJ accepted Dr. Valentino’s uncontradicted opinion that Claimant’s lumbar
injury resulted in disability but rejected Dr. Valentino’s opinion that Claimant
sustained additional lumbar injuries consisting of a lumbar herniation with

       5
          For reasons not apparent to this Court, the WCJ, in her decision on remand, changed the
start date of her award of a closed period of benefits from May 4, 2017, the first date on which
Claimant was unable to work following the May 1, 2017 work-related injury, to June 20, 2017, the
date on which Claimant first treated with Dr. Valentino.

                                               14
radiculopathy. (Id.) The Board explained that the WCJ rejected Dr. Valentino’s
opinion regarding these additional injuries because Dr. Valentino misunderstood
Claimant’s mechanism of injury to involve lifting a heavy object, when Claimant
testified that his injury occurred when he was reaching for a tool. (Id. at 6-7.) The
Board also observed that the WCJ accepted Dr. Yucha’s testimony that Claimant
had fully recovered from his work-related lumbar sprain as of October 5, 2017. (Id.
at 7.)
         Additionally, the Board concluded that the WCJ did not exceed the scope of
the Board’s remand order by reweighing the record evidence and making additional
credibility determinations and factual findings.      Noting that it had previously
recognized the internally inconsistent findings in the WCJ’s original decision and
the lack of substantial evidence in support of the WCJ’s findings, the Board
explained that its order specifically directed the WCJ to “provide clarification on her
findings, including findings as to the exact description of Claimant’s work injuries,
and whether Claimant had fully recovered from all accepted injuries.” (Board’s
Decision, May 5, 2021, at 7-8.) The Board explained that, here, the WCJ properly
reviewed the entire record, added to her findings to clarify her determinations on
Claimant’s accepted work injuries, and rendered a determination as to Claimant’s
status as fully recovered from the May 1, 2017 work-related injury in satisfaction of
the Board’s remand order, which required additional findings to resolve the WCJ’s
previously conflicting findings. (Id. at 8.)
         The Board also rejected Claimant’s argument that the WCJ’s finding that
Claimant fully recovered from his work injuries was not supported by substantial
evidence. The Board noted that, while Claimant argued that Employer had failed to
meet its burden to establish full recovery, in a claim petition, it is the claimant who


                                          15
has the burden to show the extent and duration of his work-related disability.
(Board’s Decision, May 5, 2021, at 9.) Observing that the WCJ may terminate
benefits when the credible evidence only supports a limited duration of disability,
the Board explained that, here, the WCJ credited Dr. Valentino and Dr. Yucha
insofar as they determined that Claimant sustained a lumbar sprain. (Id.) The Board
further explained that the WCJ also accepted Dr. Yucha’s testimony that Claimant
was fully recovered from such injury as of October 5, 2017. (Id.) The Board
concluded that Dr. Yucha’s credible opinion that Claimant had no ongoing
work-related disability constituted substantial evidence to support the WCJ’s
termination of benefits. (Id.) The Board, thus, discerned no error in the WCJ’s
decision. This appeal followed.
       On appeal,6 Claimant raises one issue for our consideration in which he
challenges the Board’s affirmance of the WCJ’s decision on the grounds that, in
finding that Claimant merely sustained a lumbar strain as a result of the May 1, 2017
work-related incident, the WCJ’s decision was based on facts that are contrary to the
evidence and was not well-reasoned. Given that Claimant has implicated two
theories of error governed by different legal standards—i.e., substantial evidence
and reasoned decision—we have separated Claimant’s arguments for purposes of
discussion.
       With regard to whether substantial evidence supports the WCJ’s decision,
this Court has observed that the WCJ is the ultimate finder of fact in workers’
compensation proceedings.               Williams v. Workers’ Comp. Appeal Bd.


       6
         “Our review is limited to determining whether an error of law was committed, whether
necessary findings of fact are supported by substantial evidence, and whether constitutional rights
were violated.” Combine v. Workers’ Comp. Appeal Bd. (Nat’l Fuel Gas Distrib. Corp.),
954 A.2d 776, 778 n.1 (Pa. Cmwlth. 2008), appeal denied, 967 A.2d 961 (Pa. 2009).

                                               16
(USX Corp.-Fairless Works), 862 A.2d 137, 143 (Pa. Cmwlth. 2004). As fact-
finder, matters of credibility, conflicting medical evidence, and evidentiary weight
are within the WCJ’s exclusive province. Id. If the WCJ’s findings are supported
by substantial evidence, they are binding on appeal. Agresta v. Workers’ Comp.
Appeal Bd. (Borough of Mechanicsburg), 850 A.2d 890, 893 (Pa. Cmwlth. 2004).
We may only reverse a WCJ’s findings if they are unsupported by substantial
evidence or are arbitrary or capricious. B & T Trucking v. Workers’ Comp. Appeal
Bd. (Paull), 815 A.2d 1167, 1170 (Pa. Cmwlth. 2003). In making this determination,
we may not “reweigh the evidence or the credibility of the witness[es], but [must]
simply determine whether the WCJ’s findings have the requisite measure of support
in the record as a whole.” Elk Mountain Ski Resort, Inc. v. Workers’ Comp. Appeal
Bd. (Tietz, deceased), 114 A.3d 27, 32 n.5 (Pa. Cmwlth. 2015). It is irrelevant
whether there is evidence to support contrary findings; the relevant inquiry is
whether substantial evidence supports the WCJ’s necessary findings. Hoffmaster v.
Workers’ Comp. Appeal Bd. (Senco Prods., Inc.), 721 A.2d 1152, 1155 (Pa.
Cmwlth. 1998).
      Before this Court, Claimant takes issue with the following portion of finding
of fact 15:
      Dr. Valentino isn’t credible with respect to . . . Claimant’s herniation
      and radiculopathy as [a] result[] of the work injury because
      Dr. Valentino testified that . . . Claimant’s lifting activity with a large
      or heavy object was consistent with . . . Claimant’s injury, because . . .
      Claimant testified that . . . Claimant bent over for the retrieval of a tool
      and felt pain in his lower back as the mechanism of the alleged work
      injury, and because Dr. Valentino didn’t have an accurate history of the
      mechanism of the alleged work injury when he attributed . . . Claimant’s
      diagnosed conditions to . . . Claimant’s lifting activities.
(Claimant’s Brief at 15 (emphasis in original) (quoting WCJ’s Decision,
February 19, 2020, at 9).) Claimant argues that the WCJ’s findings above are

                                          17
contrary to the evidence because Dr. Valentino’s testimony reveals that he, in fact,
correctly understood that Claimant’s lifting of a tool and feeling pain in his lower
back was the mechanism of the alleged work injury.              Claimant notes that
Dr. Valentino testified that the work injury “occurred on 5/1/2017 when, while
employed as a steamfitter, [Claimant] lifted a tool from a gang box and felt pain in
the low back.” (Claimant’s Brief at 16 (emphasis in original) (quoting R.R. at 8a).)
Claimant also notes that Dr. Yucha, whom the WCJ deemed to be credible, also
testified that Claimant sustained a work injury on May 1, 2017, when he “was lifting
a tool out of a gang box and felt a, quote, pinch, unquote in his lower back.”
(Claimant’s Brief at 16 (emphasis in original) (quoting R.R. at 58a).) Claimant
further emphasizes that in the WCJ’s initial decision issued on May 11, 2018, the
WCJ found that Claimant credibly testified that he “bent over for the retrieval of a
saw from a gang box and felt pain in the left side of his lower back on . . .
May 1, 2017.” (Claimant’s Brief at 16 (quoting WCJ’s Decision, May 11, 2018,
at 4).) Claimant submits that even the WCJ’s own factual findings reveal that
Dr. Valentino had a correct understanding of the mechanism of Claimant’s work
injury. Claimant, thus, argues that the WCJ’s finding that Dr. Valentino was not
credible based on the WCJ’s assertion that Dr. Valentino misunderstood the
mechanism of the work injury is mistaken and contrary to the evidence.
      In response, Employer argues that the WCJ’s findings are supported by the
record.   Employer challenges Claimant’s position that Dr. Valentino correctly
understood the mechanism of injury as having occurred when Claimant lifted a tool
from a gang box and felt pain. Employer takes the position that, in fact, Dr.
Valentino agreed that the mechanism of injury involved “picking up a large or [. . . ]
heavy object.” (Employer’s Brief at 14 (emphasis in original) (quoting R.R. at 17a).)


                                         18
       Preliminarily, we note that, in both of her decisions, the WCJ found Claimant
to be credible with respect to the occurrence of the alleged work injury based on
Claimant’s demeanor during his testimony before the WCJ. (WCJ’s Decision,
May 11, 2018, at 3; WCJ’s Decision, February 19, 2020, at 8.) In this regard, the
WCJ further found that Claimant testified that, at the time of the work injury,
“Claimant bent over for the retrieval of a saw from a gang box and felt pain in the
left side of his lower back on . . . May 1, 2017.”7 (WCJ’s Decision, May 11, 2018,
at 4; WCJ’s Decision, February 19, 2020, at 5.) Consistent with the WCJ’s findings,
Claimant testified that he “bent over to pick a porta band up out of a gang box and
[he] felt pain in [his] lower back.” (C.R., Item No. 19, at 5.) Claimant specifically
emphasized that he was “reaching in . . . to get a saw” out of the gang box, not
“lifting the gang box.” (Id. at 6.) Thus, insofar as there is a dispute regarding the
WCJ’s finding that the mechanism of injury involved Claimant’s bending over as
opposed to any lifting activity, we conclude that the WCJ’s finding is supported by
the evidence of record, and we will not disturb her credibility determinations on
appeal.
       Additionally, we reject Claimant’s position that Dr. Valentino had a correct
understanding of the mechanism of Claimant’s work-related injury. As noted by
Claimant, and contrary to the credited testimony Claimant provided at the hearing
before the WCJ, Dr. Valentino testified that the work injury occurred when Claimant
“lifted a tool from a gang box and felt pain in the low back.” (R.R. at 8a.) Dr.
Valentino also responded affirmatively when asked if Claimant’s “mechanism of
injury, picking up a large or a heavy object, [is] consistent with” Claimant’s injury.

       7
        The WCJ also describes Claimant’s mechanism of injury in accordance with Claimant’s
testimony in other findings, including, pursuant to our reading, in finding of fact 15 itself. (WCJ’s
Decision, February 19, 2020, at 9, Findings of Fact 15, 18.)

                                                19
(Id. at 17a.) This testimony, particularly when viewed in the light of the WCJ’s
supported findings regarding Claimant’s actual mechanism of injury, constitutes
substantial evidence supporting the WCJ’s determination that Dr. Valentino did not
have an accurate history of the mechanism of Claimant’s injury. As such, the record
further supports the WCJ’s finding that Dr. Valentino was not credible in attributing
Claimant’s herniation and radiculopathy to the work injury because Dr. Valentino
had an inaccurate history of the mechanism of the May 1, 2017 work-related injury.8
We, therefore, reject Claimant’s challenge to finding of fact 15 as contrary to the
evidence.
       Next, Claimant challenges finding of fact 20, which provides:
       Dr. Yucha is credible and persuasive about . . . Claimant’s recovery
       from the work injury by October 5, 2017[,] because Dr. Yucha’s
       clinical findings during his evaluation of . . . Claimant substantiated that
       and statements in the reviewed medical records by Dr. Yucha were
       indicative of a plethora of normal findings by other medical
       practitioners near the time of Dr. Valentino’s last evaluation of . . .
       Claimant and in support of a recovery.
(Claimant’s Brief at 17 (emphasis in original) (quoting WCJ’s Decision,
February 19, 2020, at 9.) Claimant contends that the WCJ’s determination that there
was a “plethora of normal findings” regarding Claimant’s medical condition around
the time that Dr. Valentino last treated Claimant is unsupported by the record.
Observing that Dr. Valentino testified that he last physically examined Claimant on
July 25, 2017, Claimant explains that Dr. Valentino noted that Dr. Ivill saw Claimant
on August 28, 2017, and recommended that Claimant undergo epidural injections.



       8
         While Claimant points out that Dr. Yucha also identified the mechanism of Claimant’s
injury as involving a lifting activity, we note that the WCJ did not base any of her credibility
determinations regarding Dr. Yucha’s testimony on the accuracy of Dr. Yucha’s understanding of
the mechanism of injury.

                                              20
Claimant also relies upon the MRI taken three weeks after the work injury on
May 22, 2017, which indicates the presence of a herniation.
      In response, Employer argues that the WCJ’s use of the phrase “plethora of
normal findings” did not constitute a finding as to Claimant’s condition around the
time Dr. Valentino last treated Claimant. Rather, it was part of the WCJ’s reasoning
as to why Dr. Yucha’s opinion of full recovery was credible. Employer further
submits that Dr. Yucha’s physical examination, review of medical records,
testimony, and IME report contain evidence of “normal findings” supporting his
expert opinion that Claimant had fully recovered from his work-related lumbar
sprain as of October 5, 2017.
      Initially, we agree with Employer that the WCJ’s observation regarding the
“plethora of normal findings” around Dr. Valentino’s last evaluation of Claimant did
not constitute a determination or finding as to Claimant’s condition at that time and
that, instead, it was a part of the WCJ’s reasoning as to why Dr. Yucha’s opinion of
Claimant’s full recovery as of October 5, 2017, was credible. Further, a review of
the record reveals that there is evidence to support the WCJ’s determination that
normal findings existed around the time of Dr. Valentino’s final examination of
Claimant on July 25, 2017. Specifically, Dr. Yucha testified that Claimant’s
physical therapy notes, particularly those from August 2017, revealed normal
strength and sensation findings. (R.R. at 58a-59a.) While Claimant relies upon
Dr. Ivill’s recommendation that Claimant undergo epidural injections as well as
Claimant’s MRI results to refute the WCJ’s determination that there was a “plethora
of normal findings” at the time of Dr. Valentino’s last evaluation of Claimant, we
disagree that the existence of this contrary evidence renders the WCJ’s
determination unsupported by substantial evidence. See Hoffmaster, 721 A.2d


                                         21
at 1155. We also emphasize that, as fact-finder, the WCJ was entitled to weigh the
evidence before her, and we will not reweigh that evidence on appeal. See Elk
Mountain Ski Resort, Inc., 114 A.3d at 32 n.5. We, therefore, reject Claimant’s
challenge in this regard.
      Turning to Claimant’s argument that the WCJ’s decision is not well-reasoned,
we observe that Section 422(a) of the Act9 provides, in pertinent part, that all parties
in a workers’ compensation case are “entitled to a reasoned decision containing
findings of fact and conclusions of law based upon the evidence as a whole which
clearly and concisely states and explains the rationale for the decisions so that all
can determine why and how a particular result was reached.” The decision of a WCJ
is “reasoned” if it allows for meaningful appellate review without further
elucidation.       Daniels v. Workers’ Comp. Appeal Bd. (Tristate Transp.),
828 A.2d 1043, 1052 (Pa. 2003). In order to satisfy this standard, a WCJ does not
need to discuss every piece of the evidence in the record. Dorsey v. Workers’ Comp.
Appeal      Bd.    (Crossing   Constr.   Co.),   893   A.2d    191,   194    n.4   (Pa.
Cmwlth. 2006), appeal denied, 916 A.2d 635 (Pa. 2007). Rather, Section 422(a) of
the Act requires WCJs to issue reasoned decisions so that this Court does not have
to “imagine” the reasons why a WCJ finds that the testimony of one witness was
more credible than the testimony of another witness. Id. at 196. Thus, “[w]hen faced
with conflicting evidence, the [WCJ] must adequately explain the reasons for
rejecting or discrediting competent evidence.” Section 422(a) of the Act.
      Additionally, under Section 422(a) of the Act, a WCJ must articulate the
objective rationale underlying her credibility determinations where there is
conflicting witness testimony.       A WCJ may satisfy the reasoned decision

      9
          77 P.S. § 834.

                                          22
requirement if she summarizes the witnesses’ testimony “and adequately explain[s]
[her] credibility determinations.”     Clear Channel Broad. v. Workers’ Comp.
Appeal Bd. (Perry), 938 A.2d 1150, 1157 (Pa. Cmwlth. 2007), appeal
denied, 951 A.2d 1167 (Pa. 2008). “Thus, while summaries of testimony alone
would be insufficient to satisfy the reasoned decision requirement, where a WCJ
summarizes testimony and also objectively explains [her] credibility determinations,
the decision will satisfy the requirement.” Amandeo v. Workers’ Comp. Appeal Bd.
(Conagra Foods), 37 A.3d 72, 76 (Pa. Cmwlth. 2012). In addition, a WCJ cannot
simply ignore uncontroverted evidence but, rather, must adequately explain the
reasons why she has rejected such evidence. Section 422(a) of the Act.
      Claimant argues that finding of fact 15 is illogical on its face, as it is unclear
whether the WCJ meant that Dr. Valentino’s view was inconsistent with the actual
mechanism of injury or that Claimant was in actuality not lifting a heavy object but
was instead lifting a tool when he felt pain in his lower back on the date of the
work-related injury. Employer counters that the WCJ’s finding provides adequate
reasons explaining why she found Dr. Valentino’s testimony not to be credible:
(1) because Dr. Valentino testified that Claimant’s lifting activity with a large or
heavy object was consistent with Claimant’s work-related injury; (2) because
Claimant credibly testified that he bent over to retrieve a tool and felt pain in his
lower back as the mechanism of the alleged work injury; and (3) because
Dr. Valentino did not have an accurate history of the mechanism of the alleged work
injury when he attributed Claimant’s diagnosed conditions to heavy lifting activities.
Employer argues that, because the WCJ fully articulated the reasons for her findings
based on the substantial credible evidence of record, her decision is reasoned as
required by Section 422(a) of the Act.


                                          23
       Insofar as Claimant argues that the WCJ’s decision is not reasoned because
finding of fact 15 is “illogical,” we reject Claimant’s contention. While the WCJ’s
finding is not a model of clarity, our reading of it reveals that the WCJ did not find
Dr. Valentino’s opinion that Claimant’s herniation and radiculopathy were caused
by the May 1, 2017 work-related injury to be credible because Dr. Valentino had an
inaccurate history of the mechanism of Claimant’s injury, which involved a
bending—as opposed to a lifting—activity. Because the WCJ provided an adequate
explanation of her credibility determination as to Dr. Valentino’s opinions, Claimant
is not entitled to relief on this basis.
       Claimant also argues that the WCJ offered no explanation for why the MRI
evidencing a disc herniation and impingement supported the finding that Claimant
only sustained a lumbar strain during the May 1, 2017 work-related incident. Noting
that the WCJ relied upon Claimant’s MRI in support of Dr. Valentino’s diagnoses
of a lumbar strain, a herniation, and radiculopathy in her initial decision, Claimant
asserts that the WCJ failed to mention the MRI results at all in her decision on
remand. Claimant, thus, faults the WCJ for this “disconnect” between her findings
regarding the MRI results in her 2018 and 2020 decisions. (Claimant’s Brief at 19.)
Employer counters that, while Claimant seems to posit that the WCJ was required to
mention the MRI in her findings and explain why the MRI supports a finding of a
lumbar sprain, the WCJ considered that both Dr. Yucha and Dr. Valentino reviewed
the MRI, which was one of a number of factors that each expert considered in
rendering opinions as to causation. Employer also claims that the WCJ articulated
verifiable reasons for her credibility determinations and that it is incumbent upon
this Court to view the WCJ’s reasoning as a whole and not dissect and analyze each
of the WCJ’s reasons for her credibility determinations.


                                           24
      Upon review, we conclude that Claimant is not entitled to relief based upon
his argument concerning the WCJ’s treatment of the MRI. First, the WCJ is not
required to address every piece of evidence in the record. See Dorsey, 893 A.2d
at 194 n.4. Thus, insofar as the WCJ specifically addressed the MRI results in
her 2018 decision but did not do so in her 2020 decision, we discern no error.
Moreover, as discussed by the WCJ, both Dr. Valentino and Dr. Yucha considered
the MRI, among other things, in rendering their opinions as to causation as well as
Claimant’s diagnoses and recovery in connection with the May 1, 2017 work-related
incident. (WCJ’s Decision, February 19, 2020, at 6-8.) The WCJ made extensive
findings and provided thorough reasoning with respect to each expert’s credibility
on such matters. (See id. at 9-10.) The WCJ specifically found Dr. Valentino to be
not credible with respect to his opinion—premised in part on the MRI—that
Claimant’s herniation and radiculopathy were caused by the work incident because
Dr. Valentino did not have an accurate history of the mechanism of Claimant’s
injury. (Id. at 9.) Concluding that the WCJ’s decision is reasoned in this regard, we
reject Claimant’s argument.
      In sum, the WCJ reconciled the conflicting findings in her 2018 decision as
they related to the exact description of Claimant’s work injuries and whether
Claimant had fully recovered from all of the accepted injuries, as required by the
Board’s remand order. While the WCJ may not have done so in a manner more
favorable to Claimant, we conclude that Claimant is not entitled to relief on appeal.
Accordingly, we affirm the Board’s order.




                                         P. KEVIN BROBSON, President Judge

                                         25
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Knowlton,                     :
                      Petitioner     :
                                     :
           v.                        :   No. 618 C.D. 2021
                                     :
Flemingtown Instrument Co. Inc.      :
(Workers’ Compensation Appeal        :
Board),                              :
                       Respondent    :



                                   ORDER


     AND NOW, this 29th day of December, 2021, the order of the Workers’
Compensation Appeal Board, dated May 5, 2021, is hereby AFFIRMED.




                                     P. KEVIN BROBSON, President Judge